 1

 2

 3

 4

 5

 6

 7

 8

 9

10                        UNITED STATES DISTRICT COURT
11                     SOUTHERN DISTRICT OF CALIFORNIA
12
       UNITED STATES OF AMERICA,                    Case No. 15-cr-3094-BAS
13
                                     Plaintiff,     ORDER DENYING
14                                                  DEFENDANT’S MOTION TO
                                                    MODIFY HIS SENTENCE
15           v.
16                                                  [ECF No. 53]
       SALVADOR ERNESTO
       MIRANDA,
17
                                  Defendant.
18

19         On October 26, 2016, the Court sentenced Defendant Salvador Ernesto
20   Miranda to 70 months in custody following his guilty plea to importation of
21   methamphetamine. (ECF No. 48.) The sentence was a substantial variance from the
22   sentencing guidelines and was a joint recommendation pursuant to a plea agreement.
23   (ECF Nos. 38, 42, 45.) Mr. Miranda now files this Motion to Modify his sentence
24   pursuant to 18 U.S.C. § 3582(c)(2). (ECF No. 53.) The Government opposes.
25   (ECF No. 55.) The Court now DENIES the Motion to Modify.
26         Although Mr. Miranda styles his Motion as one pursuant to § 3582(c)(2), he is
27   not alleging that an amendment has lowered his guideline range. In fact, his ultimate
28


                                              –1–                                  15cr3094
 1   sentence was well below his sentencing guideline range. Hence, § 3582(c)(2) is
 2   inapplicable.
 3          Instead, Mr. Miranda is asking that his good time credits be recalculated and
 4   that he receive a compassionate release pursuant to the First Step Act. In order to
 5   obtain this relief, Defendant must first exhaust his administrative remedies. See
 6   United States v. Wilson, 503 U.S. 329, 335 (1992) (prisoners may seek judicial review
 7   of custody credits after exhausting administrative remedies); United States v.
 8   Checchini, 967 F.2d 348, 349-50 (9th Cir. 1992) (district court lacked jurisdiction to
 9   grant custody credits—defendant must “exhaust his administrative remedies before
10   he can petition for judicial review of the Attorney General’s denial (if any) of
11   credit[s]”); Dunne v. Henman, 875 F.2d 244, 249 (9th Cir. 1989) (“Federal district
12   courts have no authority to monitor the execution of a prisoner’s sentence. That task
13   is left to the Bureau of Prisons.”).
14          If Mr. Miranda is unsuccessful at obtaining the relief he believes he is owed
15   under the First Step Act through administrative channels, then his recourse is to file
16   a § 2241 habeas petition in the federal court located in the district in which he is
17   incarcerated. See Dunne, 975 U.S. at 249 (“[T]he proper forum to challenge the
18   execution of a sentence is the district where the prisoner is confined.”). Since it does
19   not appear that Mr. Miranda is housed in the Southern District of California, venue
20   is not proper in this district.
21          To the extent Mr. Miranda requests home or halfway house placement, or a
22   sentence reduction for completion of the RDAP program, this decision is solely
23   within the province of the Bureau of Prisons. See Tapia v. United States, 564 U.S.
24   319, 331 (2011) (“When a court sentences a federal offender, the BOP has plenary
25   control, subject to statutory constraints, over the place of the prisoner’s
26   imprisonment.”) (quotations omitted); United States v. Perez-Asencio, No. 18-cr-
27   3611-H, 2019 WL 626175, at *4 (S.D. Cal. Feb. 14, 2019) (only the Attorney
28


                                               –2–                                    15cr3094
 1   General, not the courts, has authority to modify the method of imprisonment from a
 2   BOP facility to home confinement).
 3         For the reasons stated above, the Court DENIES Defendant’s Motion to
 4   Modify his sentence. (ECF No. 53.)
 5         IT IS SO ORDERED.
 6

 7   DATED: January 27, 2020
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                            –3–                                  15cr3094
